Title: To John Adams from Peter Stephen Duponceau, 12 July 1819
From: Duponceau, Peter Stephen
To: Adams, John


				
					Dear Sir
					Philadelphia, 12th. July 1819
				
				I am honoured with your letter of the 5th. inst. If you have felt pleasure in recognizing in me the friend & pupil of a Man whom you knew & esteemed; you may judge of my Satisfaction, in discovering that his modest mind had not escaped your just discernment. He was all that you describe; to all Mankind he was an enlightened instructor; to me he was almost a father, for he loved me with filial affection. We parted from each other with regret; he tried to detain me near him; but I was predestined to be the ancestor of an American race. Who knows but another “Adams”, may Some lustres have trace his pedigree from my humble stock? It is Said, indeed, that “Fortes creantur à fortibus”, but the rule is not So general, but that it has Sometimes been reversed.I have received a letter to day from the excellent Professor Vater, one of the Authors of the Mithridates, a work that no Scholar Should name without a bow, or some other marker of respect. He regrets that it is not his fate to live in this Country, which he both loves & admires. The Germans are making great advances for a literary alliance with America, while the English treat our literature & Science with Supercilious haughtiness. I humbly think that much will be gained, by meeting these good Germans half way; & indulging them with the literary Connection which they so much desire. I am glad to hear that the University of Cambridge has taken steps towards it & have sent Mr  Everett as their Plenipotentiary to strengthen the bonds of amity & friendship between the two nations.As you have had the goodness to take some interest in my little productions, I take the liberty of enclosing a rapid Sketch which I have made of the general System of federal as well as State Jurisprudence of this Union. It is a “bird’s eye view” of the whole, & might be interesting as well as useful, if filled up by an abler hand. My professional brethren think it correct in point of fact. If you have leisure to cast your eye over it, I beg leave to Submit it to your better judgment.I have the honor to be / With the highest veneration & respect / Sir / Your most obedient / humble servant
				
					Peter S. DuPonceau
				
				
			